AMENDMENT TO IDEAEDGE, INC. 12% SENIOR NOTE







This Amendment (“Amendment”) is made effective November 3, 2009 by and between
Socialwise, Inc. (formerly known as IdeaEdge, Inc.), a Colorado corporation (the
“Company”), and Gemini Master Fund, Ltd., a Cayman Islands company (the
“Holder”).




WITNESSETH




WHEREAS, on March 31, 2009 the Company issued to the Holder that certain 12%
Senior Note (the “Note”) with an original principal amount outstanding of
$750,000, and the parties wish to modify certain sections and definitions
contained therein.  




NOW THEREFORE, inconsideration of the foregoing premises and the mutual
covenants set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




1. The parties hereby replace Section 4b of the Note with the following:




b) Mandatory.  The Company will make a cash payment of $250,000 to the Holder on
or before November 20, 2009 (in addition to the $25,000 paid by the Company on
or about November 3, 2009) and an additional cash payment to the Holder of
$100,000 on or before December 15, 2009.  If the Company successfully makes both
of the previous two payments, then the Company, in its sole discretion, may
extend the Maturity Date until February 28, 2010 in consideration for 75,000
shares of common stock, provided that there is no breach or default or Event of
Default under this Note.  To extend the Maturity Date pursuant to this Section
4b, the Company must deliver (i) written notice to the Holder on or before
December 30, 2009 and (ii) a stock certificate in the name of the Holder for
75,000 shares of common stock.  Notwithstanding the foregoing, this Note shall
remain due and payable in full upon the occurrence of any Fundamental
Transaction.




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed effective as of November 3, 2009.




SOCIALWISE, INC.




By: /s/ James P. Collas

Name: James P. Collas

Title: President







GEMINI MASTER FUND, LTD.

By: Gemini Strategies, LLC

as investment manager




By: /s/ Steven Winters

Name: Steven Winters

Title: President



